Exhibit 10.12.3




DITECH HOLDING CORPORATION
2018 EQUITY INCENTIVE PLAN
1.Purpose.
The purpose of the Ditech Holding Corporation 2018 Equity Incentive Plan is to
further align the interests of eligible participants with those of the Company’s
stockholders by providing incentive compensation opportunities tied to the
performance of the Company and its Common Stock. The Plan is intended to advance
the interests of the Company and increase stockholder value by attracting,
retaining and motivating key personnel upon whose judgment, initiative and
effort the successful conduct of the Company’s business is largely dependent.
2.    Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth below:
“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit or Stock Award granted under the Plan.
“Award Agreement” means a notice or an agreement entered into between the
Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant as provided in Section 14.2 hereof.
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Cause” shall have the meaning set forth in Section 12.2 hereof.
“Change of Control” shall have the meaning set forth in Section 11.2 hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation and Human Resources Committee of the Board,
unless the Board shall designate the “Committee” to mean (i) such other
committee of the Board appointed to administer the Plan or (ii) the full Board.
“Common Stock” means the Company’s common stock, par value $0.01 per share.
“Company” means Ditech Holding Corporation, a Maryland corporation or any
successor thereto.
“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee or such later date as the Committee may specify to be the
effective date of an Award.


    

--------------------------------------------------------------------------------




“Disability” means, unless otherwise provided by the Committee and set forth in
an Award Agreement, the failure or inability of the Participant to perform
duties with the Company or any of its Subsidiaries or affiliates for a period of
at least 180 consecutive days (or 180 days during any twelve (12) month period)
by reason of any physical or mental condition, as determined in good faith by
the Committee in its sole discretion. Notwithstanding the foregoing, in any case
in which a benefit that constitutes or includes “nonqualified deferred
compensation” subject to Section 409A would be payable by reason of Disability,
the term “Disability” will mean a disability described in Treasury Regulations
Section 1.409A-3(i)(4)(i)(A).
“Effective Date” shall have the meaning set forth in Section 15.1 hereof.
“Eligible Person” means any person who is an officer, employee, Non-Employee
Director, or any natural person who is a consultant or advisor of the Company or
any of its Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.
“Fair Market Value” means, as applied to a specific date, the price of a share
of Common Stock that is based on the opening, closing, actual, high, low or
average selling prices of a share of Common Stock reported on any established
stock exchange or national market system including without limitation the New
York Stock Exchange and the National Market System of the National Association
of Securities Dealers, Inc. Automated Quotation System on the applicable date,
the preceding trading day, the next succeeding trading day, or an average of
trading days, as determined by the Committee in its discretion. Unless the
Committee determines otherwise or unless otherwise specified in an Award
Agreement, Fair Market Value shall be deemed to be equal to the closing price of
a share of Common Stock on the most recent date on which shares of Common Stock
were publicly traded. Notwithstanding the foregoing, if the Common Stock is not
traded on any established stock exchange or national market system, the Fair
Market Value means the price of a share of Common Stock as established by the
Committee acting in good faith based on a reasonable valuation method that is
consistent with the requirements of Section 409A of the Code and the regulations
thereunder.
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.


    

--------------------------------------------------------------------------------




“Plan” means the Ditech Holding Corporation 2018 Equity Incentive Plan as set
forth herein, effective as of the Effective Date and as may be amended from time
to time as provided herein, and includes any sub-plan or appendix that may be
created and approved by the Board to allow Eligible Persons of Subsidiaries to
participate in the Plan.
“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Restricted Stock Unit” means a contractual right granted to an Eligible Person
under Section 9 hereof representing notional unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.
“Service” means a Participant’s employment with the Company or any Subsidiary or
a Participant’s service as a Non-Employee Director, consultant or other service
provider with the Company or any Subsidiary, as applicable.
“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the excess of the Fair Market Value of a share of Common
Stock over the base price per share of the right, at such time, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Stock Awards” means a grant of shares of Common Stock to an Eligible Person
under Section 10 hereof.
“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company or any
other affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
“Treasury Regulations” means regulations promulgated by the United States
Treasury Department.


    

--------------------------------------------------------------------------------




3.    Administration.
3.1    Committee Members. The Plan shall be administered by a Committee
comprised of no fewer than two members of the Board who are appointed by the
Board. To the extent deemed necessary by the Board, each Committee member shall
satisfy the requirements for (i) an “independent director” under rules adopted
by the New York Stock Exchange or other principal exchange on which the Common
Stock is then listed and (ii) a “nonemployee director” within the meaning of
Rule 16b-3 under the Exchange Act. Notwithstanding the foregoing, the mere fact
that a Committee member shall fail to qualify under any of the foregoing
requirements shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. Neither the Company nor any member of the
Committee shall be liable for any action or determination made in good faith by
the Committee with respect to the Plan or any Award thereunder.
3.2    Committee Authority. The Committee shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to (i) determine the Eligible Persons
to whom Awards shall be granted under the Plan, (ii) prescribe the restrictions,
terms and conditions of all Awards, (iii) interpret the Plan and terms of the
Awards, (iv) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and interpret, amend or revoke any such
rules, (v) make all determinations with respect to a Participant’s Service and
the termination of such Service for purposes of any Award, (vi) correct any
defect(s) or omission(s) or reconcile any ambiguity(ies) or inconsistency(ies)
in the Plan or any Award thereunder, (vii) make all determinations it deems
advisable for the administration of the Plan, (viii) decide all disputes arising
in connection with the Plan and to otherwise supervise the administration of the
Plan, (ix) subject to the terms of the Plan, amend the terms of an Award in any
manner that is not inconsistent with the Plan, (x) accelerate the vesting or, to
the extent applicable, exercisability of any Award at any time (including, but
not limited to, upon a Change of Control or upon termination of Service under
certain circumstances, as set forth in the Award Agreement or otherwise), and
(xi) adopt such procedures, modifications or subplans as are necessary or
appropriate to permit participation in the Plan by Eligible Persons who are
foreign nationals or employed outside of the United States. The Committee’s
determinations under the Plan need not be uniform and may be made by the
Committee selectively among Participants and Eligible Persons, whether or not
such persons are similarly situated. The Committee shall, in its discretion,
consider such factors as it deems relevant in making its interpretations,
determinations and actions under the Plan including, without limitation, the
recommendations or advice of any officer or employee of the Company or such
attorneys, consultants, accountants or other advisors as it may select. All
interpretations, determinations, and actions by the Committee shall be final,
conclusive, and binding upon all parties.
3.3    Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to applicable state law (or any successor provision) or
such other limitations as the Committee shall determine. Any such delegation of
authority shall be evidenced by written consent, resolution adopted at a


    

--------------------------------------------------------------------------------




duly held meeting of the Committee, or otherwise in writing, and shall specify
the total number of shares of Common Stock that may be granted pursuant to such
delegation and any other terms necessary to be specified under applicable state
law. Such officers shall report periodically to the Committee regarding the
nature and scope of the Awards granted pursuant to the delegated authority. In
no event shall any such delegation of authority be permitted with respect to
Awards granted to any member of the Board or to any Eligible Person who is
subject to Rule 16b-3 under the Exchange Act. The Committee shall also be
permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial functions under the Plan. In
the event that the Committee’s authority is delegated to officers or employees
in accordance with the foregoing, all provisions of the Plan relating to the
Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to such officer or employee for such
purpose. Any action undertaken in accordance with the Committee’s delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.
4.    Shares Subject to the Plan.
4.1    Number of Shares Reserved.  Subject to adjustment as provided in Section
4.5 hereof, the total number of shares of Common Stock that are authorized and
reserved for issuance under the Plan (the “Share Reserve”) shall equal 3,193,750
and the total number of shares of Common Stock available for issuance as
Incentive Stock Options shall be 3,193,750. Each share of Common Stock subject
to an Award shall reduce the Share Reserve by one share; provided, however, that
Awards that are required to be paid in cash pursuant to their terms shall not
reduce the Share Reserve. Any shares of Common Stock delivered under the Plan
shall consist of authorized and unissued shares.
4.2    Share Replenishment. To the extent that an Award granted under this Plan
is canceled, expired, forfeited, or otherwise terminated without delivery of the
shares of Common Stock or payment of consideration to the Participant under the
Plan, the shares of Common Stock retained by or returned to the Company will (i)
not be deemed to have been delivered under the Plan, as applicable, (ii) be
available for future Awards under the Plan, and (iii) increase the Share Reserve
by one share for each share that is retained by or returned to the Company.
Notwithstanding the foregoing, shares of Common Stock that are (a) withheld from
an Award in payment of the exercise or purchase price or taxes relating to such
an Award or (b) not issued or delivered as a result of the net settlement of an
outstanding Stock Option or Stock Appreciation Right under the Plan, as
applicable, shall be deemed to constitute delivered shares of Common Stock and
will not be available for future Awards under the Plan.
4.3    Individual Award Limit. The maximum number of shares of Common Stock that
may be subject to Stock Options, Stock Appreciation Rights, Restricted Stock
Awards, Restricted Stock Units and Stock Awards granted to any Eligible Person
other than a Non-Employee Director during any calendar year shall be limited to
500,000 shares of Common Stock for all such Award types in the aggregate
(subject to adjustment as provided in Section 4.5 hereof).


    

--------------------------------------------------------------------------------




4.4    Non-Employee Director Limits. The maximum number of shares of Common
Stock that may be subject to Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units and Stock Awards granted to any
Non-Employee Director during any calendar year shall be limited to 200,000
shares of Common Stock for all such Award types in the aggregate (subject to
adjustment as provided in Section 4.5 hereof). Without limitation of the
foregoing, the aggregate value of all compensation paid or provided to a
non-employee director during any calendar year shall not exceed $500,000, and
for purposes of determining such aggregate value, compensation in the form of
Awards shall be valued at the aggregate grant date fair value (as determined for
financial reporting purposes).
4.5    Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split or other distribution with respect to the shares of Common Stock or
any merger, reorganization, consolidation, combination, spin-off, stock purchase
or other similar corporate change or any other change affecting the Common Stock
(other than regular cash dividends to stockholders of the Company), the
Committee shall, in the manner and to the extent it considers appropriate and
equitable to the Participants and consistent with the terms of the Plan, cause
an adjustment to be made to (i) the maximum number and kind of shares of Common
Stock provided in Sections 4.1, 4.3 and 4.4 hereof (including the maximum number
of shares of Common Stock that may become payable to a Participant provided in
Sections 4.3 and 4.4 hereof), (ii) the number and kind of shares of Common
Stock, units or other rights subject to then outstanding Awards, (iii) the
exercise or base price for each share or unit or other right subject to then
outstanding Awards, (iv) other value determinations applicable to the Plan
and/or outstanding Awards, and (v) any other terms of an Award that are affected
by the event. Notwithstanding the foregoing, (a) any such adjustments shall, to
the extent necessary, be made in a manner consistent with the requirements of
Section 409A of the Code and (b) in the case of Incentive Stock Options, any
such adjustments shall, to the extent practicable, be made in a manner
consistent with the requirements of Section 424(a) of the Code.
5.    Eligibility and Awards.
5.1    Designation of Participants. Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant. The Committee has the
authority, in its discretion, to determine and designate from time to time those
Eligible Persons who are to be granted Awards, the types of Awards to be
granted, the number of shares of Common Stock or units subject to Awards to be
granted and the terms and conditions of such Awards consistent with the terms of
the Plan. In selecting Eligible Persons to be Participants, and in determining
the type and amount of Awards to be granted under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate. Designation
of a Participant in any year shall not require the Committee to designate such
person to receive an Award in any other year or, once designated, to receive the
same type or amount of Award as granted to such Participant in any other year.


    

--------------------------------------------------------------------------------




5.2    Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.
5.3    Award Agreements. Each Award granted to an Eligible Person shall be
represented by an Award Agreement. The terms of all Awards under the Plan, as
determined by the Committee, will be set forth in each individual Award
Agreements as described in Section 14.2 hereof.
6.    Stock Options.
6.1    Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee, except that an Incentive Stock Option may only
be granted to an Eligible Person satisfying the conditions of Section 6.7(a)
hereof. Each Stock Option shall be designated on the Date of Grant, in the
discretion of the Committee, as an Incentive Stock Option or as a Nonqualified
Stock Option. All Stock Options granted under the Plan are intended to comply
with or be exempt from the requirements of Section 409A of the Code, to the
extent applicable.
6.2    Exercise Price. The exercise price per share of a Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant. The Committee may in its discretion specify
an exercise price per share that is higher than the Fair Market Value of a share
of Common Stock on the Date of Grant.
6.3    Vesting of Stock Options. The Committee shall, in its discretion,
prescribe in an award agreement the time or times at which or the conditions
upon which, a Stock Option or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock Option
may be based on the continued Service of the Participant with the Company or a
Subsidiary for a specified time period (or periods), on the attainment of a
specified performance goal(s) and/or on such other terms and conditions as
approved by the Committee in its discretion. If the vesting requirements of a
Stock Option are not satisfied, the Award shall be forfeited.
6.4    Term of Stock Options. The Committee shall in its discretion prescribe in
an Award Agreement the period during which a vested Stock Option may be
exercised; provided, however, that the maximum term of a Stock Option shall be
ten (10) years from the Date of Grant. The Committee may provide that a Stock
Option will cease to be exercisable upon or at the end of a specified time
period following a termination of Service for any reason as set forth in the
Award Agreement or otherwise. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary,
including by reason of voluntary resignation, death, Disability, termination for
Cause or any other reason. Subject to Section 409A of the Code and the
provisions of this Section 6, the Committee may extend at any time the period in
which a Stock Option may be exercised.


    

--------------------------------------------------------------------------------




6.5    Stock Option Exercise; Tax Withholding. Subject to such terms and
conditions as specified in an Award Agreement, a Stock Option may be exercised
in whole or in part at any time during the term thereof by notice in the form
required by the Company, together with payment of the aggregate exercise price
and applicable withholding tax. Payment of the exercise price may be made: (i)
in cash or by cash equivalent acceptable to the Committee, or, (ii) to the
extent permitted by the Committee in its sole discretion in an Award Agreement
or otherwise (A) in shares of Common Stock valued at the Fair Market Value of
such shares on the date of exercise, (B) through an open-market, broker-assisted
sales transaction pursuant to which the Company is promptly delivered the amount
of proceeds necessary to satisfy the exercise price, (C) by reducing the number
of shares of Common Stock otherwise deliverable upon the exercise of the Stock
Option by the number of shares of Common Stock having a Fair Market Value on the
date of exercise equal to the exercise price, (D) by a combination of the
methods described above or (E) by such other method as may be approved by the
Committee and set forth in the Award Agreement. In accordance with Section 14.11
hereof, and in addition to and at the time of payment of the exercise price, the
Participant shall pay to the Company the full amount of any and all applicable
income tax, employment tax and other amounts required to be withheld in
connection with such exercise, payable under such of the methods described above
for the payment of the exercise price as may be approved by the Committee and
set forth in the Award Agreement.
6.6    Limited Transferability of Nonqualified Stock Options. All Stock Options
shall be nontransferable except (i) upon the Participant's death, in accordance
with Section 14.3 hereof or (ii) in the case of Nonqualified Stock Options only,
for the transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act), or as otherwise permitted by the Committee, in each case as
may be approved by the Committee in its discretion at the time of proposed
transfer. The transfer of a Nonqualified Stock Option may be subject to such
terms and conditions as the Committee may in its discretion impose from time to
time. Subsequent transfers of a Nonqualified Stock Option shall be prohibited
other than in accordance with Section 14.3 hereof.
6.7    Additional Rules for Incentive Stock Options.
(a)    Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation Section
1.421-1(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.
(b)    Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of the Common Stock with respect to which incentive stock
options under Section 422 of the Code are exercisable for the first time in any
calendar year under the Plan and any other stock option plans of the Company or
any Subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking Stock Options into account in the order in which granted. Any Stock
Option grant that exceeds such limit shall be treated as a Nonqualified Stock
Option.


    

--------------------------------------------------------------------------------




(c)    Additional Limitations. In the case of any Incentive Stock Option granted
to an Eligible Person who owns, either directly or indirectly (taking into
account the attribution rules contained in Section 424(d) of the Code), stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Subsidiary, the exercise price shall not
be less than one hundred ten percent (110%) of the Fair Market Value of a share
of Common Stock on the Date of Grant and the maximum term shall be five (5)
years.
(d)    Termination of Service. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than (i) three (3) months
following termination of Service of the Participant with the Company and all
Subsidiaries (other than as set forth in clause (ii) of this Section 6.7(d)) or
(ii) one year following termination of Service of the Participant with the
Company and all Subsidiaries due to death or permanent and total disability
within the meaning of Section 22(e)(3) of the Code, in each case as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.
(e)    Other Terms and Conditions; Nontransferability. Any Incentive Stock
Option granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. A Stock Option that is
granted as an Incentive Stock Option shall, to the extent it fails to qualify as
an “incentive stock option” under the Code, be treated as a Nonqualified Stock
Option. An Incentive Stock Option shall by its terms be nontransferable other
than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.
(f)    Disqualifying Dispositions. If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.
6.8    Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.5 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall cancel a Stock Option
when the exercise price per share exceeds the Fair Market Value of one share of
Common Stock in exchange for cash or another Award (other than in connection
with a Change of Control) or cause the cancellation, substitution or amendment
of a Stock Option that would have the effect of reducing the exercise price of
such a Stock Option previously granted under the Plan or otherwise approve any
modification to such a Stock Option, that would be treated as a “repricing”
under the then applicable rules, regulations or listing requirements adopted by
the New York Stock Exchange or other principal exchange on which the Common
Stock is then listed.
6.9    Dividend Equivalent Rights. Dividends may not be paid with respect to
Stock Options. Dividend equivalent rights shall be granted with respect to the
shares of Common


    

--------------------------------------------------------------------------------




Stock subject to Stock Options to the extent permitted by the Committee and set
forth in the Award Agreement.
6.10    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares underlying a Stock Option until such time
as shares or Common Stock are delivered to the Participant pursuant to the terms
of the Award Agreement.
7.    Stock Appreciation Rights.
7.1    Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be non-transferable,
except as provided in Section 14.3 hereof. All Stock Appreciation Rights granted
under the Plan are intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code, to the extent applicable.
7.2    Stand-Alone and Tandem Stock Appreciation Rights. A Stock Appreciation
Right may be granted without any related Stock Option, or may be granted in
tandem with a Stock Option, either on the Date of Grant or at any time
thereafter during the term of the Stock Option. The Committee shall in its
discretion provide in an Award Agreement the time or times at which or the
conditions upon which, a Stock Appreciation Right or portion thereof shall
become vested and/or exercisable. The requirements for vesting and
exercisability of a Stock Appreciation Right may be based on the continued
Service of a Participant with the Company or a Subsidiary for a specified time
period (or periods), on the attainment of a specified performance goal(s) and/or
on such other terms and conditions as approved by the Committee in its
discretion. If the vesting requirements of a Stock Appreciation Right are not
satisfied, the Award shall be forfeited. A Stock Appreciation Right will be
exercisable or payable at such time or times as determined by the Committee;
provided, however, that the maximum term of a Stock Appreciation Right shall be
ten (10) years from the Date of Grant. The Committee may provide that a Stock
Appreciation Right will cease to be exercisable upon or at the end of a period
following a termination of Service for any reason. The base price of a Stock
Appreciation Right granted without any related Stock Option shall be determined
by the Committee in its discretion; provided, however, that the base price per
share of any such stand-alone Stock Appreciation Right shall not be less than
one hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the Date of Grant.
7.3    Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash or


    

--------------------------------------------------------------------------------




in a combination of shares of Common Stock and cash, subject to applicable tax
withholding requirements.
7.4    Repricing Prohibited. Subject to the anti-dilution adjustment provisions
contained in Section 4.5 hereof, without the prior approval of the Company’s
stockholders, neither the Committee nor the Board shall cancel a Stock
Appreciation Right when the base price per share exceeds the Fair Market Value
of one share of Common Stock in exchange for cash or another Award (other than
in connection with a Change of Control) or cause the cancellation, substitution
or amendment of a Stock Appreciation Right that would have the effect of
reducing the base price of such a Stock Appreciation Right previously granted
under the Plan or otherwise approve any modification to such Stock Appreciation
Right that would be treated as a “repricing” under the then applicable rules,
regulations or listing requirements adopted by the New York Stock Exchange or
other principal exchange on which the Common Stock is then listed.
7.5    Dividend Equivalent Rights. Dividends shall not be paid with respect to
Stock Appreciation Rights. Dividend equivalent rights may be granted with
respect to the shares of Common Stock subject to Stock Appreciation Rights to
the extent permitted by the Committee and set forth in the Award Agreement.
8.    Restricted Stock Awards.
8.1    Grant of Restricted Stock Awards. A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.
8.2    Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified performance goal(s) and/or on such
other terms and conditions as approved by the Committee in its discretion. If
the vesting requirements of a Restricted Stock Award are not satisfied, the
Award shall be forfeited and the shares of Common Stock subject to the Award
shall be returned to the Company.
8.3    Transfer Restrictions. Shares granted under any Restricted Stock Award
may not be transferred, assigned or subject to any encumbrance, pledge or charge
until all applicable restrictions are removed or have expired, except as
provided in Section 14.3 hereof. Failure to satisfy any applicable restrictions
shall result in the subject shares of the Restricted Stock Award being forfeited
and returned to the Company. The Committee may require in an Award Agreement
that certificates (if any) representing the shares granted under a Restricted
Stock Award bear a legend making appropriate reference to the restrictions
imposed, and that certificates (if any) representing the shares granted or sold
under a Restricted Stock Award will remain in the physical custody of an escrow
holder until all restrictions are removed or have expired.


    

--------------------------------------------------------------------------------




8.4    Rights as Stockholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant shall have all
rights of a stockholder with respect to the shares of Common Stock granted to
the Participant under a Restricted Stock Award, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto, unless the Committee determines otherwise at the time the
Restricted Stock Award is granted. The Committee may provide in an Award
Agreement for the payment of dividends and other distributions to the
Participant at such times as paid to stockholders generally, at the times of
vesting or other payment of the Restricted Stock Award or otherwise; provided
that, dividends and other distributions made with respect to a Restricted Stock
Award that is subject to performance-based vesting shall not be paid until, and
only to the extent that the Award vests.
8.5    Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.
9.    Restricted Stock Units; Performance Stock Units.
9.1    Grant of Restricted Stock Units. A Restricted Stock Unit may be granted
to any Eligible Person selected by the Committee. The value of each Restricted
Stock Unit is equal to the Fair Market Value of a share of Common Stock on the
applicable date or time period of determination, as specified by the Committee.
Restricted Stock Units shall be subject to such restrictions and conditions as
the Committee shall determine. In addition, a Restricted Stock Unit may be
designated as a “Performance Stock Unit,” the vesting requirements of which may
be based, in whole or in part, on the attainment of pre-established business
and/or individual performance goal(s) over a specified performance period.
Restricted Stock Units shall be non-transferable, except as provided in
Section 14.3 hereof.
9.2    Vesting of Restricted Stock Units. The Committee shall, in its
discretion, determine any vesting requirements with respect to Restricted Stock
Units, which shall be set forth in the Award Agreement. The requirements for
vesting of a Restricted Stock Unit may be based on the continued Service of the
Participant with the Company or a Subsidiary for a specified time period (or
periods), on the attainment of a specified performance goal(s) and/or on such
other terms and conditions as approved by the Committee in its discretion. If
the vesting requirements of a Restricted Stock Unit Award are not satisfied, the
Award shall be forfeited.
9.3    Payment of Restricted Stock Units. Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock or in a combination thereof, subject to applicable tax withholding
requirements. Any cash payment of a Restricted Stock Unit shall be made based


    

--------------------------------------------------------------------------------




upon the Fair Market Value of a share of Common Stock, determined on such date
or over such time period as determined by the Committee.
9.4    Dividend Equivalent Rights. Restricted Stock Units may be granted
together with a dividend equivalent right with respect to the shares of Common
Stock subject to the Award, which may be accumulated and may be deemed
reinvested in additional Restricted Stock Units or may be accumulated in cash,
as determined by the Committee in its discretion. Any payments made pursuant to
dividend equivalent rights will be paid at such times as determined by the
Committee in its discretion (including without limitation at the times paid to
stockholders generally or at the times of vesting or payment of the Restricted
Stock Unit); provided that, dividends and other distributions made with respect
to a Restricted Stock Unit that is subject to performance-based vesting shall
not be paid until, and only to the extent that, the Award vests. Dividend
equivalent rights may be subject to forfeiture under the same conditions as
apply to the underlying Restricted Stock Units.
9.5    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder with respect to the shares subject to a Restricted Stock Unit until
such time as shares of Common Stock are delivered to the Participant pursuant to
the terms of the Award Agreement.
10.    Stock Awards.
10.1    Grant of Stock Awards. A Stock Award may be granted to any Eligible
Person selected by the Committee. A Stock Award may be granted for past
Services, in lieu of bonus or other cash compensation, as directors’
compensation or for any other valid purpose as determined by the Committee. The
Committee shall determine the terms and conditions of such Awards, and such
Awards may be made without vesting requirements. In addition, the Committee may,
in connection with any Stock Award, require the payment of a specified purchase
price.
10.2    Rights as Stockholder. Subject to the foregoing provisions of this
Section 10 and the applicable Award Agreement, upon the issuance of shares of
Common Stock under a Stock Award the Participant shall have all rights of a
stockholder with respect to the shares of Common Stock, including the right to
vote the shares and receive all dividends and other distributions paid or made
with respect thereto.
11.    Change of Control.
11.1    Effect on Awards. Upon the occurrence of a Change of Control, unless
otherwise provided in the Award Agreement, the Committee is authorized (but not
obligated) to make adjustments in the terms and conditions of outstanding
Awards, including without limitation the following (or any combination thereof):
(a) continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving company or corporation) or by the surviving
company or corporation or its parent; (b) substitution by the surviving company
or corporation or its parent of awards with substantially the same terms for
outstanding Awards (with appropriate adjustments to the type of consideration
payable upon settlement of the Awards); (c) acceleration of exercisability,
vesting and/or payment under outstanding Awards


    

--------------------------------------------------------------------------------




immediately prior to the occurrence of such event or upon a termination of
Service following such event; and (d) if all or substantially all of the
Company’s outstanding shares of Common Stock are transferred in exchange for
cash consideration in connection with such Change of Control: (i) upon written
notice, provide that any outstanding Stock Options and Stock Appreciation Rights
are exercisable during a reasonable period of time immediately prior to the
scheduled consummation of the event or such other reasonable period as
determined by the Committee (contingent upon the consummation of the event), and
at the end of such period, such Stock Options and Stock Appreciation Rights
shall terminate to the extent not so exercised within the relevant period; and
(ii) cancel all or any portion of outstanding Awards for fair value (in the form
of cash, shares of Common Stock, other property or any combination thereof) as
determined in the sole discretion of the Committee; provided, however, that, in
the case of Stock Options and Stock Appreciation Rights, the fair value may
equal the excess, if any, of the value or amount of the consideration to be paid
in the Change of Control transaction to holders of shares of Common Stock (or,
if no such consideration is paid, Fair Market Value of the shares of Common
Stock) over the aggregate exercise or base price, as applicable, with respect to
such Awards or portion thereof being canceled, or if no such excess, zero.
11.2    Definition of Change of Control. Unless otherwise defined in an Award
Agreement, “Change of Control” shall mean the occurrence of one or more of the
following events:
(a)    Any person, within the meaning of Section 3(a)(9) of the Exchange Act and
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof (“Person”), becomes the Beneficial Owner, directly or
indirectly, of more than forty percent (40%) of the combined voting power,
excluding any person that is the Beneficial Owner, directly or indirectly, of
more than forty percent (40%) of the combined voting power on the Effective
Date, of the then outstanding voting securities of the Company entitled to vote
generally in the election of its directors (the “Outstanding Company Voting
Securities”) including by way of merger, consolidation or otherwise; provided,
however, that for purposes of this definition, the following acquisitions shall
not be taken into account in determining whether a Change of Control has
occurred: (i) any acquisition of voting securities of the Company directly from
the Company or (ii) any acquisition by the Company or any of its Subsidiaries of
Outstanding Company Voting Securities, including an acquisition by any employee
benefit plan or related trust sponsored or maintained by the Company, or any of
its Subsidiaries.
(b)    The following individuals (the “Incumbent Directors”) cease for any
reason to constitute a majority of the number of directors then serving on the
Board: individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent or proxy solicitation, relating to the election of
directors of the Company by or on behalf of a Person other than the Board) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended.


    

--------------------------------------------------------------------------------




(c)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), unless, following such
Business Combination: (i) any individuals and entities that were the Beneficial
Owners of Outstanding Company Voting Securities immediately prior to such
Business Combination are the Beneficial Owners, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (or election
of members of a comparable governing body) of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns all or substantially all of the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination; (ii) no Person
(excluding any Successor Entity, any person that is the Beneficial Owner,
directly or indirectly, of more than forty percent (40%) of the combined voting
power on the Effective Date or any employee benefit plan or related trust of the
Company, such Successor Entity, or any of their Subsidiaries) is the Beneficial
Owner, directly or indirectly, of more than forty percent (40%) of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or comparable governing body) of the
Successor Entity, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors (or comparable governing body) of the Successor Entity were
Incumbent Directors (including persons deemed to be Incumbent Directors) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.
Notwithstanding the foregoing, to the extent necessary to comply with Section
409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change of Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code.
12.    Forfeiture Events.
12.1    General. The Committee may specify in an Award Agreement at the time of
the Award that the Participant’s rights, payments and benefits with respect to
an Award are subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, without limitation, termination of Service for Cause, violation of
material Company policies, breach of noncompetition, non-solicitation,
confidentiality or other restrictive covenants that may apply to the Participant
or other conduct by the Participant that is detrimental to the business or
reputation of the Company.
12.2    Termination for Cause.
(a)    Treatment of Awards. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if (i) a Participant’s Service with the Company or
any Subsidiary shall be terminated for Cause or (ii) after termination of
Service for any other reason, the Committee determines in its reasonable
discretion that after termination, the Participant engaged in conduct that
violated any continuing obligation or duty of the Participant in respect of


    

--------------------------------------------------------------------------------




the Company or any Subsidiary, such Participant’s rights, payments and benefits
with respect to an Award shall be subject to cancellation, forfeiture and/or
recoupment, as provided in Section 12.3 below. The Company shall have the power
to determine whether the Participant has been terminated for Cause, the date
upon which such termination for Cause occurs, whether the Participant engaged in
conduct that violated any continuing obligation or duty of the Participant in
respect of the Company or any Subsidiary. Any such determination shall be final,
conclusive and binding upon all Persons. In addition, if the Company shall
reasonably determine that a Participant has committed or may have committed any
act which could constitute the basis for a termination of such Participant’s
Service for Cause or violates any continuing obligation or duty of the
Participant in respect of the Company or any Subsidiary, the Company may suspend
the Participant’s rights to exercise any Stock Option or Stock Appreciation
Right, receive any payment or vest in any right with respect to any Award
pending a determination by the Company of whether an act or omission could
constitute the basis for a termination for Cause as provided in this
Section 12.2.
(b)    Definition of Cause. Unless otherwise defined in an Award Agreement,
“Cause” shall mean: (i) the Participant has committed a deliberate and
premeditated act against the interests of the Company including, without
limitation: an act of fraud, embezzlement, misappropriation or breach of
fiduciary duty against the Company, including, but not limited to, the offer,
payment, solicitation or acceptance of any unlawful bribe or kickback with
respect to the Company’s business; or (ii) the Participant has been convicted by
a court of competent jurisdiction of, or pleaded guilty or nolo contendere to,
any felony or any crime involving moral turpitude; or (iii) the Participant has
failed to perform or neglected the material duties incident to his employment or
other engagement with the Company on a regular basis, and such refusal or
failure shall have continued for a period of twenty (20) days after written
notice to the Participant specifying such refusal or failure in reasonable
detail; or (iv) the Participant has been chronically absent from work (excluding
vacations, illnesses, Disability or leave of absence approved by the Company);
or (v) the Participant has refused, after explicit written notice, to obey any
lawful resolution of or direction by the Board which is consistent with the
duties incident to his employment or other engagement with the Company and such
refusal continues for more than twenty (20) days after written notice is given
to the Participant specifying such refusal in reasonable detail; or (vi) the
Participant has breached any of the material terms contained in any employment
agreement, non-competition agreement, confidentiality agreement, restrictive
covenants agreement or similar type of agreement to which such Participant is a
party; or (vii) the Participant has engaged in (x) the unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s
premises or (y) habitual drunkenness on the Company’s premises.
Any voluntary termination of Service or other engagement by the Participant in
anticipation of an involuntary termination of the Participant’s Service for
Cause shall be deemed to be a termination for “Cause.” Notwithstanding the
foregoing, in the event that a Participant is party to an employment, severance
or similar agreement with the Company or any of its affiliates and such
agreement contains a definition of “Cause,” the definition of “Cause” set forth
above shall be deemed replaced and superseded, with respect to such Participant,
by the definition of “Cause” used in such employment, severance or similar
agreement.


    

--------------------------------------------------------------------------------




12.3    Right of Recapture.
(a)    General. If at any time within one (1) year (or such longer time
specified in an Award Agreement or other agreement with a Participant or policy
applicable to the Participant) after the date on which a Participant exercises a
Stock Option or Stock Appreciation Right or on which a Stock Award, Restricted
Stock Award or Restricted Stock Unit vests or becomes payable, or on which
income otherwise is realized by a Participant in connection with an Award, (i) a
Participant’s Service is terminated for Cause, (ii) the Committee determines in
its discretion that the Participant is subject to any recoupment of benefits
pursuant to the Company’s compensation recovery, “clawback” or similar policy,
as may be in effect from time to time, or (iii) after a Participant’s Service
terminates for any other reason, the Committee determines in its discretion
either that, (1) during the Participant’s period of Service, the Participant
engaged in an act or omission which would have warranted termination of the
Participant’s Service for Cause or (2) after a Participant’s termination of
Service, the Participant engaged in conduct that materially violated any
continuing obligation or duty of the Participant in respect of the Company or
any Subsidiary, then any gain realized by the Participant from the exercise,
vesting, payment or other realization of income by the Participant in connection
with an Award, shall be paid by the Participant to the Company upon notice from
the Company, subject to applicable state law. Such gain shall be determined as
of the date or dates on which the gain is realized by the Participant, without
regard to any subsequent change in the Fair Market Value of a share of Common
Stock. To the extent not otherwise prohibited by law, the Company shall have the
right to offset such gain against any amounts otherwise owed to the Participant
by the Company (whether as wages, vacation pay or pursuant to any benefit plan
or other compensatory arrangement).
(b)    Accounting Restatement. If a Participant receives compensation pursuant
to an Award under the Plan (whether a Stock Option or otherwise) based on
financial statements that are subsequently required to be restated in a way that
would decrease the value of such compensation, the Participant will, to the
extent not otherwise prohibited by law, upon the written request of the Company,
forfeit and repay to the Company the difference between what the Participant
received and what the Participant should have received based on the accounting
restatement, in accordance with (i) the Company’s compensation recovery,
“clawback” or similar policy, as may be in effect from time to time and (ii) any
compensation recovery, “clawback” or similar policy made applicable by law
including the provisions of Section 945 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the rules, regulations and requirements adopted
thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed (the
“Policy”). By accepting an Award hereunder, the Participant acknowledges and
agrees that the Policy shall apply to such Award, and all incentive-based
compensation payable pursuant to such Award shall be subject to forfeiture and
repayment pursuant to the terms of the Policy.
13.    Transfer, Leave of Absence, Etc. For purposes of the Plan, except as
otherwise determined by the Committee, the following events shall not be deemed
a termination of Service: (a) a transfer to the employment of the Company from a
Subsidiary or from the Company to a Subsidiary, or from one Subsidiary to
another; or (b) an approved leave of absence for military


    

--------------------------------------------------------------------------------




service or sickness, a leave of absence where the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted, a leave of absence
for any other purpose approved by the Company or if the Committee otherwise so
provides in writing.
14.    General Provisions.
14.1    Status of Plan. The Committee may authorize the creation of trusts or
other arrangements to meet the Company’s obligations to deliver shares of Common
Stock or make payments with respect to Awards.
14.2    Award Agreement. An Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of shares of Common Stock or Restricted Stock Units subject to
the Award, the exercise price, base price or purchase price of the Award, the
time or times at which an Award will become vested, exercisable or payable and
the term of the Award. The Award Agreement also may set forth the effect on an
Award of a Change of Control and/or a termination of Service under certain
circumstances. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and also may set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time. In the
event of any conflict between the provisions of the Plan and any Award
Agreement, the provisions of the Plan shall prevail.
14.3    No Assignment or Transfer; Beneficiaries. Except as provided in Section
6.6 hereof or as otherwise determined by the Committee, Awards under the Plan
shall not be assignable or transferable by the Participant, and shall not be
subject in any manner to assignment, alienation, pledge, encumbrance or charge.
Notwithstanding the foregoing, in the event of the death of a Participant,
except as otherwise provided by the Committee in an Award Agreement, an
outstanding Award may be exercised by or shall become payable to the
Participant’s designated beneficiary. In lieu of such designation, a Participant
may, from time to time, name any beneficiary or beneficiaries to receive any
benefit in case of the Participant’s death before the Participant receives any
or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant and will be effective only when filed by
the Participant in writing (in such form or manner as may be prescribed by the
Committee) with the Company during the Participant’s lifetime. If no validly
designated beneficiary survives the Participant or if each surviving validly
designated beneficiary is legally impaired or prohibited from receiving the
benefits under an Award, the Participant’s beneficiary shall be the legatee or
legatees of such Award designated under the Participant’s last will or by such
Participant’s


    

--------------------------------------------------------------------------------




executors, personal representatives or distributees of such Award in accordance
with the Participant’s will or the laws of descent and distribution. The
Committee may provide in the terms of an Award Agreement or in any other manner
prescribed by the Committee that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award following the Participant’s
death.
14.4    Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award; provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.
14.5    No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries or interfere in any way with the right of the Company or
any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason or no reason
at any time.
14.6    Rights as Stockholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.5 hereof, no adjustment or other
provision shall be made for dividends or other stockholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights. The Committee may determine in its discretion the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates (if any) be held in escrow by
the Company for any shares of Common Stock or cause the shares to be legended in
order to comply with the securities laws or other applicable restrictions or
should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee considers necessary or
advisable.
14.7    Trading Policy and Other Restrictions. Stock Option exercises and other
transactions involving Awards under the Plan shall be subject to the Company’s
Insider Trading and Regulation FD Policy and other restrictions, terms and
conditions, to the extent established


    

--------------------------------------------------------------------------------




by the Committee, including any other applicable policies set by the Committee,
from time to time.
14.8    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any (i) provision of the Plan or an Award Agreement,
(ii) Award, payment, transaction or (iii) other action or arrangement
contemplated by the provisions of the Plan is determined by the Committee to not
comply with the applicable requirements of Section 409A of the Code and the
Treasury Regulations and other guidance issued thereunder, the Committee shall
have the authority to take such actions and to make such changes to the Plan or
an Award Agreement as the Committee deems necessary to comply with such
requirements; provided, however, that no such action shall adversely affect any
outstanding Award without the consent of the affected Participant. No payment
that constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code. Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of Service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional tax under Section 409A of the Code, the commencement of any
payments or benefits under the Award shall be deferred until the date that is
six (6) months plus one (1) day following the date of the Participant’s
termination of Service or, if earlier, the Participant’s death (or such other
period as required to comply with Section 409A). In no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.
14.9    Securities Law Compliance. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares of Common Stock pursuant
to the grant or exercise of an Award, the Company may require the Participant to
take any reasonable action that the Company determines is necessary or advisable
to meet such requirements. The Committee may impose such conditions on any
shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act under the
requirements of any exchange upon which such shares of the same class are then
listed, and under any blue sky or other securities laws applicable to such
shares. The Committee may also require the Participant to represent and warrant
at the time of issuance or transfer that the shares of Common Stock are being
acquired solely for investment purposes and without any current intention to
sell or distribute such shares.


    

--------------------------------------------------------------------------------




14.10    Substitute Awards in Corporate Transactions. Nothing contained in the
Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose. Any such substitute
awards shall not reduce the Share Reserve; provided, however, that such
treatment is permitted by applicable law and the listing requirements of the New
York Stock Exchange or other exchange or securities market on which the Common
Stock is listed.
14.11    Tax Withholding. The Participant shall be responsible for payment of
any taxes or similar charges required by law to be paid or withheld from an
Award or an amount paid in satisfaction of an Award. Any required withholdings
shall be paid by the Participant on or prior to the payment or other event that
results in taxable income in respect of an Award. The Award Agreement may
specify the manner in which the withholding obligation shall be satisfied with
respect to the particular type of Award, which may include permitting the
Participant to elect to satisfy the withholding obligation by tendering shares
of Common Stock to the Company or having the Company withhold a number of shares
of Common Stock having a value equal to the minimum statutory tax or as
otherwise specified in an Award Agreement, or similar charge required to be paid
or withheld.
14.12    Unfunded Plan. The adoption of the Plan and any reservation of shares
of Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of shares of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.
14.13    Other Compensation and Benefit Plans. The adoption of the Plan shall
not affect any other share incentive or other compensation plans in effect for
the Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.


    

--------------------------------------------------------------------------------




14.14    Plan Binding on Transferees. The Plan shall be binding upon the
Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.
14.15    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
14.16    Governing Law. The Plan and all rights hereunder shall be subject to
and interpreted in accordance with the laws of the State of Maryland, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.
14.17    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares of Common Stock or whether such
fractional shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
14.18    No Guarantees Regarding Tax Treatment. Neither the Company nor the
Committee make any guarantees to any person regarding the tax treatment of
Awards or payments made under the Plan. Neither the Company nor the Committee
has any obligation to take any action to prevent the assessment of any tax on
any person with respect to any Award under Section 409A of the Code, Section
4999 of the Code or otherwise and neither the Company nor the Committee shall
have any liability to a person with respect thereto.
14.19    Data Protection. By participating in the Plan, each Participant
consents to the collection, processing, transmission and storage by the Company,
its Subsidiaries and any third party administrators of any data of a
professional or personal nature for the purposes of administering the Plan.
14.20    Awards to Non-U.S. Participants. To comply with the laws in countries
other than the United States in which the Company or any of its Subsidiaries or
affiliates operates or has employees, Non-Employee Directors or consultants, the
Committee, in its sole discretion, shall have the power and authority to (i)
modify the terms and conditions of any Award granted to Participants outside the
United States to comply with applicable foreign laws, (ii) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local government regulatory exemptions or approvals
and (iii) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 14.20 by the Committee shall be attached to this Plan document as
appendices.


    

--------------------------------------------------------------------------------




15.    Term; Amendment and Termination; Stockholder Approval; Arbitration.
15.1    Term. The Plan shall be effective as of the date of its approval by the
Board (the “Effective Date”). Subject to Section 15.2 hereof, the Plan shall
terminate on the tenth anniversary of the Effective Date.
15.2    Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan; provided, however, that
no amendment, modification, suspension or termination of the Plan shall
materially and adversely affect any Award theretofore granted without the
consent of the Participant or the permitted transferee of the Award. The Board
may seek the approval of any amendment, modification, suspension or termination
by the Company’s stockholders to the extent it deems necessary in its discretion
for purposes of compliance with Section 422 of the Code or for any other
purpose, and shall seek such approval to the extent it deems necessary in its
discretion to comply with applicable law or listing requirements of the New York
Stock Exchange or other exchange or securities market. Notwithstanding the
foregoing, the Board shall have the authority to amend the Plan or any Award
under the Plan without the consent of a Participant to the extent it deems
necessary or desirable in its discretion to comply with, take into account
changes in, or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules and other applicable laws, rules and
regulations.


    